Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 1 of 17 PageID# 14019




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

  IN RE: CAPITAL ONE CONSUMER               )
  DATA SECURITY BREACH LITIGATION           )      MDL No. 1:19md2915 (AJT/JFA)
  __________________________________________)

  This Document Relates to CONSUMER Cases
  __________________________________________

          CAPITAL ONE DEFENDANTS’ MOTION FOR RECONSIDERATION
           OR, IN THE ALTERNATIVE, TO CERTIFY A QUESTION OF LAW
                     TO THE SUPREME COURT OF VIRGINIA

      KING & SPALDING LLP                       TROUTMAN PEPPER
                                                HAMILTON SANDERS LLP
      David L. Balser (pro hac vice)
      S. Stewart Haskins II (pro hac vice)      Robert A. Angle (VSB No. 37691)
      John C. Toro (pro hac vice)               Tim St. George (VSB No. 77349)
      Kevin J. O’Brien (VSB No. 78886)          Jon S. Hubbard (VSB No. 71089)
      Robert D. Griest (pro hac vice)           Harrison Scott Kelly (VSB No. 80546)
      Peter M. Starr (pro hac vice)             1001 Haxall Point
      1180 Peachtree Street, N.E.               Richmond, VA 23219
      Atlanta, Georgia 30309                    Tel.: (804) 697-1200
      Tel.: (404) 572-4600                      Fax: (804) 697-1339
      Fax: (404) 572-5140                       robert.angle@troutman.com
      dbalser@kslaw.com                         timothy.st.george@troutman.com
      shaskins@kslaw.com                        jon.hubbard@troutman.com
      jtoro@kslaw.com                           scott.kelly@troutman.com
      kobrien@kslaw.com
      rgriest@kslaw.com                         Mary C. Zinsner (VSB No. 31397)
      pstarr@kslaw.com                          S. Mohsin Reza (VSB No. 75347)
                                                401 9th Street, NW, Suite 1000
                                                Washington, DC 20004
                                                Tel.: (202) 274-1932
                                                Fax: (202) 274-2994
                                                mary.zinsner@troutman.com
                                                mohsin.reza@troutman.com

                                                Counsel for Capital One
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 2 of 17 PageID# 14020




                                         INTRODUCTION

         Capital One respectfully asks this Court to reconsider its denial of Capital One’s motion to

  dismiss Plaintiffs’ Virginia negligence claim.      Specifically, the Court relied on Virginia’s

  assumption-of-duty doctrine—embodied in § 323 of the Restatement (Second) of Torts—to hold

  that Capital One had assumed a duty to safeguard Plaintiffs’ personally identifiable information

  (“PII”).

         On its face, however, § 323 does not apply unless a plaintiff alleges “liability … for

  physical harm.” In fact, the Supreme Court of Virginia has only applied the assumption-of-duty

  doctrine to cases in which physical harm is alleged; it has never extended the doctrine to a case

  (like this one) where only economic harm is alleged. Courts nationwide have likewise recognized

  that § 323 of the Restatement applies only in cases involving physical harm.

         There is no dispute that Plaintiffs do not allege physical harm here. To the contrary, the

  Complaint alleges that Plaintiffs suffered a number of purely economic injuries in the wake of the

  Cyber Incident at the center of this litigation. The Court, therefore, erred in applying the

  assumption-of-duty doctrine to this case.

         Accordingly, Capital One respectfully requests that the Court reconsider and correct its

  decision on this narrow issue. Alternatively, Capital One requests that the Court certify this

  determinative question of Virginia state law to the Supreme Court of Virginia for final resolution.

                                          BACKGROUND

         The Court ruled on Capital One’s Motion to Dismiss the Representative Consumer Class

  Action Complaint on September 18, 2020.1 With respect to choice of law, the Court applied the




         1
         Capital One will use the following terms in this brief: the Amended Representative
  Consumer Class Action Complaint (Dkt. 836) will be referred to as the “Complaint” or “Compl.”

                                                  1
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 3 of 17 PageID# 14021




  terms of the Cardholder Agreement to hold that Virginia law governed Plaintiffs’ contract claims.

  Order at 8-9. The Court, however, could not “decide within the context of the pending Motions

  whether Virginia substantive law must apply to each of Plaintiffs’ [tort] claims,” and therefore

  considered those claims—“for purposes of the Motions”—under the laws of each Plaintiff’s home

  state. Id. at 8, 11. The Order explicitly noted that Virginia’s lex loci delicti rule could, with “the

  benefit of [a] fully-developed record,” require the application of Virginia law to Plaintiffs’ tort

  claims. Id. at 11.

         In addressing Plaintiffs’ negligence claims under Virginia law, the Court noted that

  Virginia’s economic loss doctrine prevents recovery “for losses suffered as a result of a breach of

  duties assumed only by agreement.” Order at 19 (citing Sensenbrenner v. Rust, Orling & Neale,

  Architects, Inc., 374 S.E.2d 55, 58 (Va. 1988)). Similarly, the Court ruled that “the source of duty

  rule permits a party to assert a tort claim, in spite of the presence of a contract, if the underlying

  duty arises independent of any contractual duties or covenants.” Id. at 20.

         On the question whether Virginia law imposes a duty to protect PII, the Court opined that

  Capital One’s cases, Parker v. Carilion Clinic, 819 S.E.2d 809 (Va. 2018) and Deutsche Bank

  National Trust Company v. Buck, No. 3:17-cv-833, 2019 WL 1440280 (E.D. Va. Mar. 29, 2019),

  did not control because the “alleged facts here are fundamentally different than in either” of those

  cases. Order at 21. Importantly, though, the Court did not hold that a free-standing duty to

  safeguard PII existed under Virginia law. It instead reasoned that the Complaint plausibly “alleges

  that Capital One and Amazon voluntarily undertook a duty to protect its customers’ PII manifested




  Capital One’s Motion to Dismiss brief (Dkt. 387) will be referred to as the “Motion” or “Mot.”
  And the Court’s Order on Capital One’s Motion (Dkt. 879) will be referred to as the “Order.”

                                                    2
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 4 of 17 PageID# 14022




  via its affirmative acts and representations regarding its ability and responsibility to render

  adequate data protection services to its customers.” Id. at 24.

         On this issue, the Court noted that the Supreme Court of Virginia has found an “assumed

  duty may be undertaken gratuitously” in cases involving motor vehicle accidents and in the

  “medical care context.” Id. at 21-22. It further noted that the Supreme Court of Virginia’s

  decisions teach that “liability under the voluntary duty doctrine is in lockstep with § 323 of the

  Restatement (Second) of Torts.” Id. at 23.2

         Applying those principles to the facts alleged in this case, the Court reasoned that:

         This case does not fit within the narrow band of Virginia’s decided assumption of
         duty cases. But nothing in the cases that have applied the voluntary undertaking
         doctrine has expressly limited the doctrine only to the wrongful death, wrongful
         birth, or certain driving-related torts; and the Court concludes that if confronted
         with this case, the Supreme Court of Virginia would recognize an assumed duty,
         owed by Defendants to Plaintiffs.

  Order at 23. The Court added that “the nature of the context here is not altogether qualitatively

  different than those contexts Virginia courts have found an assumed duty of care to exist.” Id. at

  24.

         Having held that this is the type of case in which the voluntary assumption doctrine could

  apply, the Court concluded that Plaintiffs had plausibly alleged that Capital One had voluntarily

  assumed a duty to safeguard their PII. The Order noted that to voluntarily assume a duty, a

  defendant must “personally engage in some affirmative act amounting to a rendering of services

  to another.” Id. at 22 (citing Bosworth v. Vornado Realty L.P., 83 Va. Cir. 549, No. CL-2010-




         2
           While the Order cites to § 323 of the Restatement, it quotes from § 324A. Although the
  two sections are related, § 323 concerns a defendant’s liability directly to the party to whom the
  defendant agreed to render services, while § 324A concerns situations in which a defendant
  undertakes “to render services … for the protection of a third person.” Compare Restatement
  (Second) of Torts § 323 (1965) with id. § 324A (emphasis added).

                                                   3
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 5 of 17 PageID# 14023




  11031, 2010 WL 8925838, at *7 (Va. Cir. Ct. Dec. 20, 2010)). The Court then found that such

  affirmative acts were sufficiently alleged here, citing paragraphs 96-98 of the Complaint, which

  set out alleged contractual promises in Capital One’s “Privacy Notice,” “Privacy Statement,” and

  website statements. See Order at 24 (citing Compl. ¶¶ 96-98); see also id. at 40-42 (holding that

  the Privacy Notice and similar statements regarding data security are plausibly alleged to be

  enforceable contractual obligations that form part of the agreement made between Capital One and

  Plaintiffs).

                                            ARGUMENT

          Respectfully, this Court erred by stretching Virginia’s assumption of duty doctrine beyond

  its well-defined boundaries. Until now, the doctrine has only been applied in a narrow band of

  cases involving physical injury. No such injury is alleged here—Plaintiffs, to the contrary, allege

  only economic losses. Accordingly, Capital One respectfully requests that the Court reconsider

  its Order as to Plaintiffs’ Virginia negligence claim or (alternatively) certify this issue to the

  Supreme Court of Virginia.

  I.   THE COURT SHOULD RECONSIDER AND AMEND ITS ORDER.

       A. Legal Standard

          “The Federal Rules of Civil Procedure do not set out any standard for reconsideration of

  interlocutory orders.” Akeva, L.L.C. v. Adidas Am., Inc., 385 F. Supp. 2d 559, 565 (M.D.N.C.

  2005). It is clear, however, that Rule 54(b) “expressly provides a district court with discretion to

  revise interlocutory orders, such as an order denying a motion to dismiss, prior to final judgment.”

  Matter of Vulcan Constr. Materials, LLC, 433 F. Supp. 3d 816, 820 (E.D. Va. 2019) (internal

  citation omitted). Put another way, a court’s power to revisit and amend a prior, interlocutory

  ruling is unlimited because the “ultimate responsibility of the federal courts, at all levels, is to




                                                   4
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 6 of 17 PageID# 14024




  reach the correct judgment under law.” Am. Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505,

  515 (4th Cir. 2003).

         While reconsideration under Rule 54(b) is “not limited to ‘extraordinary circumstances,’

  as is generally required under Rule 59(e),” courts may still look to Rule 59 for guidance. Vulcan

  Materials, 433 F. Supp. 3d at 820. Under Rule 59, a motion for reconsideration should be granted

  to (among other things) “correct[] a clear error of law or … prevent[] manifest injustice.” Id.

  (citing Power Paragon, Inc. v. Precision Tech. USA, Inc., No. 2:08-cv-222, 2008 U.S. Dist. LEXIS

  109720, at *2 (E.D. Va. Dec. 18, 2008)).

         Capital One respectfully submits that the Order committed a clear error of law.

     B. The Assumption of Duty Doctrine Applies Only in Cases Involving Physical Harm.

         The Supreme Court of Virginia, the Fourth Circuit, and this Court have all embraced the

  Restatement (Second) of Torts’ formulation of the assumption-of-duty doctrine. As the Order

  states, in Virginia “liability under the voluntary duty doctrine is in lockstep with § 323 of the

  Restatement.” Order at 23. Likewise, the Supreme Court of Virginia has repeatedly cited § 323

  as accurately “embod[ying]” the “common law principle of assumption of duty.” See, e.g.,

  Kellerman v. McDonough, 684 S.E.2d 786, 791 (Va. 2009); Didato v. Strehler, 554 S.E.2d 42, 48

  (Va. 2001).

         Critically, the plain language of § 323 limits liability to cases involving “physical harm,”

  Restatement (Second) of Torts § 323, which is defined as “the physical impairment of the human

  body, or of land or chattels.” Id. § 7(3). The provision states in full that:

         One who undertakes, gratuitously or for consideration, to render services to another
         which he should recognize as necessary for the protection of the other’s person or
         things, is subject to liability to the other for physical harm resulting from his failure
         to exercise reasonable care to perform his undertaking, if

                 (a) his failure to exercise such care increases the risk of such harm, or
                 (b) the harm is suffered because of the other's reliance upon the undertaking.


                                                    5
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 7 of 17 PageID# 14025




  Id. § 323.

         Hewing to the Restatement, Virginia courts have consistently limited the assumption-of-

  duty doctrine to cases involving physical harm. The Supreme Court of Virginia, in particular, has

  applied the doctrine only in cases where the plaintiffs alleged physical harms. See Kellerman, 684

  S.E.2d at 791 (wrongful death); Fruiterman v. Granata, 668 S.E.2d 127, 137 (Va. 2008) (wrongful

  birth; discussing doctrine’s applicability but declining to impose duty based on insufficient

  evidence of an “affirmative act”); Didato, 554 S.E.2d at 48 (wrongful birth); Ring v. Poelman, 397

  S.E.2d 824, 826-27 (Va. 1990) (negligent driving); Cofield v. Nuckles, 387 S.E.2d 493, 496-97

  (Va. 1990) (negligent driving); Nolde Bros., Inc. v. Wray, 266 S.E.2d 882, 884 (Va. 1980)

  (negligent driving; declining to find that driver assumed duty to plaintiff). As one Virginia state

  court has observed, “[t]he Virginia Supreme Court has only relied on the section 323 rationale in

  wrongful death, wrongful birth, and one specific type of negligent driving cases.” Bosworth, 2010

  WL 8925838, at *7.

         The Fourth Circuit’s survey of Virginia law reached the same conclusion: “[A]ssumption

  of duty applies only in a narrow subset of Virginia cases: ‘wrongful death, wrongful birth, and one

  specific type of negligent driving cases.’” Davis v. Walmart Stores E., L.P., 687 F. App’x 307,

  311 (4th Cir. 2017) (quoting Bosworth, 2010 WL 8925838, at *7); see also Tuel v. Hertz Equip.

  Rental Corp., 508 F. App’x 212, 219-20 (4th Cir. 2013) (discussing the assumption of duty

  doctrine in the context of third-party liability and observing that Virginia courts will only find an

  assumed duty where the third party “suffered some physical injury, rather than mere economic

  loss, as a result of the actor’s negligent performance”) (emphasis added).

         In light of this unbroken line of case law, this Court recently echoed this chorus, holding

  that “Virginia courts have only permitted the application of assumption of duty in [the] narrow



                                                   6
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 8 of 17 PageID# 14026




  subset of cases” described in Davis and Bosworth. Small v. Tate, No. 2:18-cv-315, 2019 WL

  446594, at *9 (E.D. Va. Jan. 29, 2019) (Davis, C.J.) (citing Davis, 687 F. App’x at 311).3

         Not only does Virginia case law support limiting § 323’s application to physical-harm

  cases, time-honored principles of tort law do, too. As the Supreme Court of Virginia has

  recognized, “[t]he controlling policy consideration underlying tort law is the safety of persons and

  property—the protection of persons and property from losses resulting from injury.”

  Sensenbrenner, 374 S.E.2d at 58; see also Maersk Line Ltd. v. Care, 271 F. Supp. 2d 818, 824

  (E.D. Va. 2003) (recognizing that because “the purpose of tort law is to provide an avenue for

  recompense for a physical injury, recovery for pure economic loss is rarely available”); Crawford

  v. Deutsche Bank AG, 244 F. Supp. 2d 615, 617 (E.D. Va. 2003) (surveying Virginia case law and

  holding that “[t]hese rulings all reflect the principle that tort law is designed to protect the safety

  of persons and property”). In short, confining the assumption-of-duty doctrine to cases involving

  physical injury makes good sense, and it avoids the inherent tension that would otherwise emerge

  between that doctrine and Virginia’s economic-loss and source-of-duty rules—both of which

  recognize that economic losses are ordinarily the province of contract, not tort, law.




         3
            The one Virginia case that (arguably) deviates from the physical harm paradigm is
  Blakeman v. Emergency USA, No. CL-2010-6648, 2011 WL 8947567 (Va. Cir. Ct. Aug. 17, 2011),
  an unpublished, trial-court decision. Considering a demurrer, the court there held that plaintiff, an
  employee of a car dealership, sufficiently alleged a third-party company involved in collecting
  urine samples for employee drug testing had assumed a duty to him, because improper drug testing
  could cause “harm” to plaintiff’s “person or things”—namely, the “employee’s job status.” Id. at
  *5. But the plaintiff there had also alleged that the company’s negligence caused a physical injury
  (in the form of erectile dysfunction). See id. at *7. It is thus not clear whether Blakeman intended
  to depart from the Restatement’s physical-harm requirement or simply applied Virginia’s generous
  demurrer standard. Nor did the Court give any reasons for departing from the physical-harm
  requirement if it in fact did so. And, in any event, the court’s duty holding was ultimately
  immaterial, as the court found that plaintiff’s negligence claim was barred by the economic loss
  doctrine, among other reasons. See id.

                                                    7
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 9 of 17 PageID# 14027




         In addition, federal courts nationwide—applying various states’ laws—have consistently

  recognized that section 323 applies only to physical-harm cases. The First Circuit, for instance,

  has observed that “courts in a large number of jurisdictions have read the references to ‘physical

  harm’ in § 323 and § 324A of the Restatement as affirmatively precluding recovery for economic

  losses in such cases.” Schaefer v. Indymac Mortg. Servs., 731 F.2d 98, 104 (1st Cir. 2013)

  (collecting cases) (emphasis added). 4 The D.C. District similarly held that § 323 “clearly provides

  that a defendant is subject to liability only when his failure to exercise reasonable care either

  increased the risk of physical harm to the plaintiff or caused the plaintiff to suffer actual physical

  harm.” Rocha v. Brown & Gould, LLP, 101 F. Supp. 3d 52, 87 (D.D.C. 2015) (emphasis added).

  See also Carlotti v. Emps. of Gen. Elec. Fed. Credit Union No. 1161, 717 A.2d 564, 567 (Pa.

  Super. Ct. 1998) (“We have been unable to find any binding decision that would impose a duty

  under § 323 where the harm alleged is merely financial.”) (emphasis added).5



         4
            While not directly applicable here, Restatement § 324A—which deals with assumed
  duties in the context of third-party liability—is also expressly limited to “physical harm.” See
  Restatement (Second) of Torts § 324A. The Supreme Court of Virginia recognized this limitation
  in Burns v. Gagnon, a case involving a school principal’s failure to prevent a fight in which one
  student was seriously injured. See 727 S.E.2d 634, 643-44 (Va. 2012) (“In accordance with the
  principle of assumption of a duty, an actor who fails to exercise reasonable care in performing his
  undertaking may be subject to liability for physical harm caused not only to the one to whom he
  has agreed to render services, but also to a third person.”) (emphasis added). See also Boland v.
  Rivanna Partners L.L.C., 69 Va. Cir. 308, 2005 WL 3105359 at *3 (Va. Cir. Ct. 2005) (applying
  § 324A to hold that snow removal contractor owed duty to plaintiff who slipped and fell in parking
  lot from which contractor was hired to remove snow and ice). Courts nationwide have reached
  the same conclusion. See Schaefer, 731 F.2d at 104 (collecting cases).
         5
          Accord Shaner v. United States, 976 F.2d 990, 994 (6th Cir. 1992) (citing § 323, denying
  recovery under Ohio law, and holding that the “Good Samaritan Doctrine is limited to physical
  harm”); Or. Laborers–Empl’rs Health & Welfare Trust Fund v. Philip Morris, Inc., 17 F. Supp.
  2d 1170, 1182 (D. Or. 1998) (dismissing claim that defendant breached voluntary duty because
  “physical harm” is “a necessary element under [§] 323”); Hatleberg v. Norwest Bank Wisc., 700
  N.W. 2d 15, 24 (Wisc. 2005) (“Despite the voluminous number of cases applying [§ 323] of the
  Restatement, we have found no cases ... holding that purely economic harm satisfies the ‘physical
  harm’ requirement.”); see also Rocha, 101 F. Supp. 3d at 88 n.30 (recognizing that “the substantial

                                                    8
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 10 of 17 PageID# 14028




      C. The Order Misapplied the Assumption-of-Duty Doctrine.

          Plaintiffs in this case do not allege any physical harm. To the contrary, the Complaint

   alleges only economic injuries, including, e.g., “losing the inherent value of their PII,” “costs

   associated with the detection and prevention of identity theft,” “purchasing services they would

   not have otherwise paid for,” and “losing the value of Capital One’s … promises of adequate data

   security.” See Compl. ¶ 140; see also Mot. at 14 (listing Plaintiffs’ alleged harms as including (1)

   an increased risk of future identity theft, (2) time and money spent mitigating the consequences of

   the Cyber Incident, (3) losing the inherent value of their stolen PII, (4) benefit-of-the-bargain

   damages, and (5) actual identity theft). Nor have Plaintiffs ever argued that they suffered any

   physical injury that would support applying the assumption-of-duty doctrine. For example, the

   sole Virginia representative Plaintiff, John Spacek, does not claim any physical harm. See Compl.

   ¶ 24 (alleging unauthorized charges, time and effort, and other non-physical injuries).

          Nevertheless, in holding that Plaintiffs plausibly alleged that Capital One assumed a duty

   to protect their PII under § 323, the Court relied only on cases involving physical injury. See Order

   at 21-23. In Kellermann, 684 S.E.2d at 793-44, and Terry v. Irish Fleet, Inc., 818 S.E.2d 788, 793

   (Va. 2018), for example, plaintiffs’ estates brought wrongful death actions after the decedents

   perished, in a car crash and a homicide, respectively. Similarly, Ring, 397 S.E.2d at 826-27,

   Cofield, 387 S.E.2d at 497, and Nolde Bros., 266 S.E.2d at 884, all involved injuries sustained in

   automobile accidents (as the Court recognized).         And Didato, 554 S.E.2d at 48-49, and


   majority of courts … do[] not permit recovery when only economic harm is alleged” and collecting
   cases). Vanishingly few courts have held to the contrary, and those that have did so without any
   explanation for departing from the plain language of the Restatement. See, e.g., Lloyd v. State
   Farm Mut. Auto. Ins. Co., 860 P.2d 1300, 1303 (Ariz. Ct. App. 1992) (quoting § 323 and holding,
   without explanation, that a “volunteer may be liable for economic harm as well as physical harm”);
   Blackmon v. Nelson, Hesse, Cyril, Weber & Sparrow, 419 So.2d 405, 406 (Fla. Dist. Ct. App.
   1982) (citing § 323 but applying the voluntary duty to an economic loss claim without explanation
   for this departure).

                                                    9
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 11 of 17 PageID# 14029




   Fruiterman, 668 S.E.2d at 136, involved allegations that a physician’s negligence caused the birth

   of children with physically harmful genetic diseases (sickle-cell anemia and Down Syndrome,

   respectively). Yet the Court’s decision does not explain how such physical-harm cases support

   application of the assumption-of-risk doctrine to the Plaintiffs’ claims, which allege only economic

   injuries as a result of the Cyber Incident. Likewise, the Court’s decision does not address any

   basis for concluding that the Supreme Court of Virginia would expand the assumption-of-duty

   doctrine beyond “physical harm” cases.

            Accordingly, Capital One respectfully requests that the Court reconsider its ruling in this

   narrow respect and dismiss Plaintiffs’ Virginia negligence claim.6 Leaving that ruling undisturbed,

   in contrast, would make Virginia an extreme outlier regarding the interpretation and application of

   § 323.

   II.          IN THE ALTERNATIVE, THE COURT SHOULD CERTIFY THIS QUESTION
                TO THE SUPREME COURT OF VIRGINIA.

            If this Court elects not to reconsider its holding on the assumption-of-duty doctrine, Capital

   One respectfully submits that it should certify the following question to the Supreme Court of

   Virginia: Is a defendant who fails to exercise reasonable care in performing an assumed duty liable

   for economic losses or, as specified in § 323 of the Restatement (Second) of Torts, only for

   physical harm?

         A. Legal Standard

            Under Rule 5:40 of the Rules of the Supreme Court of Virginia, a federal district court may

   certify a question of Virginia law if that question “is determinative in any proceeding pending



            6
             The Court premised its decision declining to dismiss Plaintiffs’ negligence claim on
   § 323, not on any recognition of a freestanding duty to safeguard consumers’ PII under Virginia
   law. But to the extent pertinent here, Capital One refers to the arguments in its motion to dismiss
   briefing on that latter issue. See Mot. at 26-29.

                                                     10
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 12 of 17 PageID# 14030




   before the certifying court and it appears there is no controlling precedent on point in the decisions

   of [the Supreme Court of Virginia] or the Court of Appeals of Virginia.” Va. R. Sup. Ct. 5:40(a),

   (e). Deciding whether to “certify a question remains entirely within the district court’s discretion.”

   Burke v. THOR Motor Coach, Inc., 113 F. Supp. 3d 863, 866 (E.D. Va. 2015). In exercising this

   discretion, the district court considers not only the “‘imposition on the time and resources of the

   Supreme Court of Virginia,’” but also the effect on the time and resources of the parties, the

   protraction of the proceedings, and judicial efficiency. Id. at 866 (quoting W. Am. Ins. Co. v. Bank

   of Isle of Wight, 673 F. Supp. 760, 764 (E.D. Va. 1987)).

       B. The Question Presented Here Should be Certified to the Supreme Court of Virginia.

              Certification is appropriate here because the proposed question is determinative of the

   central claim in this case—Plaintiffs’ negligence claim under Virginia law7—and because there is

   no on-point decision from the Supreme Court of Virginia extending § 323 to economic-loss cases.

   Nor will certifying this question unduly burden this Court, the Supreme Court of Virginia, or the

   parties.

              The proposed question is determinative. A question is certifiable when it is “determinative

   in any proceeding pending before the certifying court.” Va. R. Sup. Ct. 5:40(a). Because the rule

   requires that a question be “determinative in any proceeding” rather than “determinative of any

   proceeding,” the rule encompasses questions that are determinative of individual claims in addition

   to those that are determinative of entire lawsuits. Id. (emphasis added); see also Lee-Warren v.

   Sch. Bd. of Cumberland Cty., 403 S.E.2d 691, 692 (Va. 1991) (“[T]he question certified is




              7
             It bears noting that Plaintiffs’ negligence claim is Count I of the Complaint and was a
   central focus of the parties’ motion to dismiss briefing. Additionally, Capital One is headquartered
   in Virginia and the servers impacted in the Cyber Incident were situated in Virginia. Virginia is,
   thus, the state where many of the key events alleged in the Complaint took place.

                                                      11
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 13 of 17 PageID# 14031




   determinative of the dispute because a decision whether Lee-Warren had continuing contract status

   will resolve both the due process and the breach of contract claims.”). In fact, the Supreme Court

   of Virginia routinely answers certified questions that are not even dispositive over individual

   claims, but merely over discrete legal issues. See, e.g., Shaw v. Titan Corp., 498 S.E.2d 696, 697-

   701 (Va. 1998) (answering questions certified by the Fourth Circuit regarding the adequacy of jury

   instructions and whether plaintiff was entitled to punitive damages); Bulala v. Boyd, 389 S.E.2d

   670, 672-79 (Va. 1990) (answering six non-dispositive questions certified by the Fourth Circuit,

   including questions related to damages caps); Wyatt v. McDermott, 725 S.E.2d 555, 558 (Va. 2012)

   (answering two certified questions: (1) whether Virginia “recognizes tortious interference with

   parental rights as a cause of action,” and (2) “[i]f so, what are the elements of the cause of action,

   and what is the burden of proof of such a claim”).

          The proposed question here—whether the assumption-of-duty doctrine recognized in § 323

   applies in cases involving only economic losses—is outcome-determinative of Plaintiffs’

   negligence claims. Indeed, Virginia law may well apply to every negligence claim in this action.

   See Order at 8-11 (recognizing that further proceedings “may prove” Virginia substantive law

   applies to all of Plaintiffs’ tort claims but holding that “without the benefit of [a] fully-developed

   record, the Court cannot definitively decide which substantive law applies”). The question is

   determinative of Plaintiffs’ Virginia negligence claims because in finding a negligence duty under

   Virginia law, the Court relied solely on the assumption-of-duty doctrine embodied in § 323. In

   short, if the doctrine does not apply, Plaintiffs’ negligence claim must fail. The proposed question

   is therefore “determinative” of Plaintiffs’ negligence claims.

          There are no authoritative decisions from the Supreme Court or Court of Appeals of

   Virginia. Under Rule 5:40(a), a question may be certified to the Supreme Court of Virginia when




                                                    12
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 14 of 17 PageID# 14032




   there “is no controlling precedent on point” in the decisions of either that Court or the Court of

   Appeals of Virginia. As already explained, every assumption-of-duty case decided by the Supreme

   Court of Virginia (and/or cited in the Order) involved an alleged physical injury. See supra at pps.

   5-6, 9-10. Capital One submits that these decisions resolve the issue—the Supreme Court of

   Virginia has clearly endorsed § 323 and recited its physical-harm limitation. But this Court held

   otherwise in predicting that “if confronted with this case, the Supreme Court of Virginia would

   recognize an assumed duty, owed by Defendants to Plaintiffs.” Order at 23. While Capital One

   primarily seeks reconsideration of this narrow aspect of the Court’s Order, at a minimum this issue

   is sufficiently unresolved that certification is warranted.

          Certification will not unduly burden the Supreme Court or negatively affect this MDL

   proceeding. Whether a defendant can assume a duty of care in cases that do not involve physical

   harm is an important question of Virginia law. In fact, it is a fundamental question about the scope

   of Virginia tort liability that ought to be resolved by Virginia’s highest court in the first instance.

          The question, moreover, would “have significance beyond the interests of the parties in a

   particular lawsuit,” which weighs in favor of certification. Regatos v. N. Fork Bank, 396 F.3d 493,

   498 (2d Cir. 2005). In addition, the proposed question is a narrow issue of law that is cleanly

   presented on the facts alleged in this case. Answering the question would not unduly burden the

   Supreme Court of Virginia (which has discretion to decline to answer questions certified to it in

   any event).

          Certifying the proposed question also would not prejudice the parties or impede

   proceedings in this MDL. The assumption-of-duty doctrine has already been briefed by the parties,

   and there are no impending deadlines that would be affected by certification. Fact discovery has

   been ongoing and will continue. Briefing on class certification is not set to take place until March




                                                     13
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 15 of 17 PageID# 14033




   2021, and summary judgment briefing will not occur until June 2021. See Dkt. 448, Pretrial Order

   No. 24. Thus, any briefing on the question proposed to be certified here will not interfere with the

   litigation schedule.

          Accordingly, the Court should certify this question of law to the Supreme Court of Virginia

   and permit that court to decide whether the assumption-of-duty doctrine extends beyond cases

   involving physical harm.

                                            CONCLUSION

          For these reasons, Capital One respectfully requests that the Court reconsider its ruling. In

   the alternative, it should certify the question described above to the Supreme Court of Virginia.




   Dated: October 2, 2020                Respectfully submitted,

                                         /s/
                                         David L. Balser (pro hac vice)
                                         S. Stewart Haskins II (pro hac vice)
                                         John C. Toro (pro hac vice)
                                         Kevin J. O’Brien (VSB No. 78886)
                                         Robert D. Griest (pro hac vice)
                                         Peter M. Starr (pro hac vice)
                                         KING & SPALDING LLP
                                         1180 Peachtree Street, N.E.
                                         Atlanta, GA 30309
                                         Tel.: (404) 572-4600
                                         Fax: (404) 572-5140
                                         dbalser@kslaw.com
                                         shaskins@kslaw.com
                                         jtoro@kslaw.com
                                         kobrien@kslaw.com
                                         rgriest@kslaw.com
                                         pstarr@kslaw.com

                                         Robert A. Angle (VSB No. 37691)
                                         Tim St. George (VSB No. 77349)
                                         Jon S. Hubbard (VSB No. 71089)
                                         Harrison Scott Kelly (VSB No. 80546)


                                                   14
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 16 of 17 PageID# 14034




                                TROUTMAN PEPPER HAMILTON SANDERS LLP
                                1001 Haxall Point
                                Richmond, VA 23219
                                Tel.: (804) 697-1200
                                Fax: (804) 697-1339
                                robert.angle@troutman.com
                                timothy.st.george@troutman.com
                                jon.hubbard@troutman.com
                                scott.kelly@troutman.com

                                Mary C. Zinsner (VSB No. 31397)
                                S. Mohsin Reza (VSB No. 75347)
                                TROUTMAN PEPPER HAMILTON SANDERS LLP
                                401 9th Street, NW, Suite 1000
                                Washington, DC 20004
                                Tel.: (202) 274-1932
                                Fax: (202) 274-2994
                                mary.zinsner@troutman.com
                                moshin.reza@troutman.com

                                Counsel for Capital One Defendants




                                         15
Case 1:19-md-02915-AJT-JFA Document 916 Filed 10/02/20 Page 17 of 17 PageID# 14035




                                   CERTIFICATE OF SERVICE

          I hereby certify that on October 2, 2020, I caused the foregoing document to be filed with

   the Clerk of Court using the CM/ECF system, which will send notice of electronic filing to all

   counsel of record.



                                                       /s/
                                                       David L. Balser
